Eothrock,- J.
It is not claimed by the state that the defendant was the Peeper of an open saloon. He occupied a d welling-house with three rooms, where it is insisted that he carried on the unlawful traffic charged. There is no direct evidence of any actual sales ; but on the -eighteenth day of September, 1889, the house was searched by officers, and a jug partly filled with whisPey, and two bottles of whiskey, and ■a large number of empty bottles and some glasses which had contained beer were found in the house. The question submitted to the jury was whether liquors were Pept in the house for sale, or merely for the private use of the defendant and his family. This issue of fact is the only question presented by this appeal. We have carefully examined the evidence, and are united in the conclusion that the jury was fully warranted in finding that the defendant was guilty as charged. It would serve no useful purpose to review the evidence in an opinion.
The judgment of the district court is affirmed.